Title: To James Madison from Augustus B. Woodward, 14 December 1815
From: Woodward, Augustus B.
To: Madison, James


                    
                        Sir,
                        New-York, December 14th. 1815.
                    
                    The indifference which has sometimes been exhibited, in the execution of those regulations of the military department which relate to chaplains,

has occasionally attracted the observation of a portion of the public. I think that I have heard both Major General Brown, and Major General Macomb, express their wish that a more strict attention were directed to this subject.
                    Of the great delicacy of religious sentiment in this city, and of the decent sensibility of the public mind to every thing which might affect the dignity, or the utility, of christian institutions and observances, you are well-informed.
                    The mass of military establishment at present connected with this splendid emporium, the probability of its increase, and the moral habits of many of those composing it, both officers and men, render the selection of a chaplain an object of much higher importance than it would elsewhere be considered. I have understood, that influence will be used with the government to obtain a reformation in this particular; and I have been requested to afford any little aid of which I might be capable. On such a subject I shall be pardoned for the attempt to be serviceable, without too severe a criticism on the inadequacy of my ability.
                    There are many important considerations, the force of which I can feel far better than I can express them, which ought to direct the attention of the government, in the selection of a clerical character, for the exercise of any professional functions, connected with the public service, in the vicinity of New-York, to the Reverend Cave Jones, of this city.
                    Of an erudition acknowledged by those who are most competent to judge of learning, the piety and amiableness of his personal character secure a general attachment. My own admiration and respect, formed in the early periods of youth, have only been impressed with maturity and strength by the progress of time.
                    Events which it is not possible for me to explain, but which impair not, by any means, the public regard, or the individual merit, have been attended with this consolatory result; that they would reconcile his mind to the exercise of professional functions, in a line, which would, otherwise, never have been in the contemplation of himself, or friends.
                    I have thought that I could not do better than in assuming the fortitude to appear as one, among many others of far greater merit and influence, in apprizing the government of this circumstance; and, with a grateful sensibility for the unmerited honor of being permitted to receive their attention on this subject, I pray you, Sir, to accept the assurance of, my great respect.
                    
                        A. B. Woodward.
                    
                